DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 16 November 2022, claims 2, 9, 12, and 19 are amended per Applicant’s request. No claims were cancelled. No new claims were added. Therefore, claims 1-20 are presently pending in the application, of which claims 1, 9, 11, and 19 are presented in independent form.

The previously raised 35 U.S.C. 103 rejection of claims 2, 9, 12, and 19 is maintained.




Response to Arguments
Applicant’s arguments filed 16 November 2022 with respect to the rejection of Claims 2, 9, 12, and 19 under 35 U.S.C. 103 (see Remarks, p. 9) have been fully considered but are not persuasive. Applicant solely argues that the amendments overcome the 103 rejection. The Examiner respectfully disagrees, and the 103 rejection has been modified below to conform to the new claim language.





Allowable Claims
	Claims 1, 3-8, 10-11, 13-18, and 20 were allowable. However, Claims 2, 9, 12, and 19 contain pending rejections. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the independent claim limitations.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 2 depends on claim 9, and claim 12 depends on claim 19; in other words, the claims depend upon claims that appear later in the claim set. However, it is required that “a claim in dependent form shall contain a reference to a claim previously set forth”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (“Guan”) (US 2020/0128023 A1), in view of Luedtke et al. (“Luedtke”) (US 11,269,859 B1).
Regarding claim 2: Guan as modified teaches The method of Claim 9 wherein:
said blockchain that records the transaction is permissionless (Guan, [0063-0066], where the disclosed blockchain system may maintain one or more blockchains, including consortium blockchains (which are permissioned), and public blockchains (which are permissionless)).  

Regarding claim 9: Guan teaches A method comprising:
receiving, by a tracker computer, a status notification that indicates a status of a transaction in a blockchain network that comprises a plurality of ledger computers …, wherein: the plurality of ledger computers contain a distributed ledger, … (Guan, [0076-0077], where the server obtains from a subscriber a request for subscribing to notification of one or more workflow states corresponding to a blockchain contract, i.e., transaction (Guan, [0106-0107]). See Guan, [0060], where various nodes (i.e., “ledger computers”) manage the blockchain by retaining a local copy of the blockchain, and updating the states in the deployed blockchain contract); 
recording said status of the transaction by the tracker computer in response to the status notification that indicates said status of the transaction (Guan, [0106-0107] and [0110], where the server may record one or more states of a workflow, and generate a blockchain contract comprising the workflow. Note that the blockchain contract may be included in a blockchain transaction, and thus in this manner, represents a status of the transaction. The state of the deployed blockchain contract may change, which corresponds to a change in the state of the workflow, resulting in the server determining if a notification should be triggered);
receiving, by the tracker computer from a client computer a pull request for status of the transaction in the blockchain network; and sending, to the client computer, by the tracker computer and in response to said receiving the pull request for status of the transaction, said status of the transaction based on said recording said status of the transaction by the tracker computer (Guan, [0110], where alternatively, the server places a notification message into a message queue for one or more computing devices associated with the one or more subscribers. See Guan, [0092-0093], where a client-side computing device associated with a subscriber to the certain state may connect to the message queue and obtain the notification message (i.e., “pull request”) from the message queue).
	Guan does not appear to explicitly teach [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction, and said status of the transaction is timed out.
	Luedtke teaches [the blockchain network that comprises a plurality of ledger computers] that does not include the tracker computer, the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction, and said status of the transaction is timed out (Luedtke, [FIG. 18], where the distributed ledger system 1802 (i.e., “the blockchain network that comprises a plurality of ledger computers”) is separate from the data intake and query system 108, i.e., “tracker computer” (i.e., “[the blockchain network] that does not include the tracker computer”). See Luedtke, [FIG. 22], where information from the node 1806 managing the ledger provides data to the data intake and query system 108 via the network channel 2206, data adapter 2202, and distributed ledger system monitor 1804, but with no corresponding information from the data intake and query system 108 flowing back to the node 1806 (i.e., “the tracker computer does not contribute content for inclusion in: the distributed ledger, the transaction, and a blockchain that records the transaction”).
See also Luedtke, [60:51-67]-[61:1-4], where a monitor 102 processes transaction notifications that includes information about multiple transactions. Information about individual transactions are communicated to the data intake and query system 108 (as well as the entire transaction notification) (i.e., “status of the transaction”). The data intake and query system 108 can store the separate communications as individual events generated from the transaction notifications in an index that is separate from an index that store metrics data and/or log data (i.e., “status of the transaction”).
See Luedtke, [59:17-43] and [75:31-48], where log data (i.e., “status of the transaction”) can include information about errors, or other issues associated with a particular transaction, e.g., the log data can indicate that a particular transaction was received, rejected, validated, invalidated, caused an error, rejected (i.e., “status”).
See Luedtke, [62:35-50], where the ledger 1808 may be publicly accessible (i.e., “permissionless”1,2,3)).
	Although Luedtke does not appear to explicitly state that the transaction information pertained to timed out transaction statuses as claimed, Luedtke discloses in [59:17-43] and [75:31-48], that the log data can indicate that a particular transaction was received, rejected, validated, invalidated, caused an error, rejected, etc. Therefore, one of ordinary skill in the art would have found it obvious to modify Luedtke to include timed out transactions with predictably equivalent operating characteristics—which is that transaction statuses are tracked. One of ordinary skill in the art would have been suggested to do so based on Luedtke’s disclosure with the motivation of identifying other possible indications of transaction committing issues, such as bottlenecks (see, e.g., Luedtke, [69:40-53] and [74:29-48]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Guan and Luedtke with the motivation of quickly processing queries over a massive amount of different types and formats of data from many different components, which can collectively be very time-consuming to search and/or analyze (see, e.g., Luedtke, [3:59-67]-[4:1-5]), and to track transactions with various statuses, e.g., a time out, which can provide insight into the inner workings of the distributed ledger system and identify performance issues, security issues, which may be used to adjust system configures and fix or reconfigure components accordingly (Luedtke, [74:29-48]).

Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.
Note that Guan teaches One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause [the claimed steps] (Guan, [0133], where the system or device comprising one or more non-transitory computer-readable storage media coupled to one or more processors and configured with instructions executable by the one or more processors to cause the system or device, e.g., processor, to perform the disclosed method).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 December 2022




    
        
            
        
            
    

    
        1 Vijayan. US Patent Publication No. 2020/0005284 A1 at [0006] (“Many blockchains are publicly accessible in a manner that can be referred to as permissionless…”)
        2 Tran et al. US Patent Publication No. 2020/0117690 A1 at [0106] (“Blockchains can be public…—these are effectively permissionless, or they can be private (where access is restricted to a selected group of users)…”)
        3 Novotny et al. US Patent Publication No. 2020/0374340 A1 at [0040] (“In a public or permission-less blockchain, anyone can participate without a specific identity…”)